Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an iontophoresis device comprising an insulation layer; a first electrode assembly electrically comprising one or more electrode assemblies and connected to a first electrical connection system; a second electrode assembly set comprising one or more electrode assemblies, carried by the insulation layer, and electrically connected to a second electrical connection system; the second electrode assembly laterally separated from the first electrode assembly set along the insulation layer; and a wearable power generator having a positive terminal electrically coupled to the first electrical connection system and a negative terminal electrically coupled to the second electrical connection system, wherein, when the device is applied to the user’s hand, the first electrode assembly set is positioned substantially distal to the second electrode assembly, classified in A61N1/325, 0428, 0484.
II. Claims 11-20, drawn to a device comprising a first electrode assembly set comprising one or more first stretchable electrode assemblies (with stretchable/flexible components), and connected to a first electrical connection system; a second electrode assembly set comprising one or more second stretchable electrode assemblies (with stretchable/flexible components), and electrically connected to a second electrical connection system; the second electrode assembly set being laterally separated from the first electrode assembly set, wherein one or more of the first stretchable electrode assemblies and one or more of the second stretchable electrode assemblies are connected through a continuous insulation layer; and a wearable note: claim 11 has a typographical error at line 17, referring to a second electrical “connecting” instead of connection system), the first and second terminals having opposite polarity, classified in A61N1/0436, 0472.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to distinct inventions. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Invention I is directed to an iontophoresis device applied to a user’s hand (claim 1 – iontophoresis device applied to a user’s hand), comprising a worn garment, in particular a glove (claims 8-10 – glove). Invention II does not recite an iontophoresis device, or that the device is applied to a user’s hand, or that it comprises a glove. Invention II recites finger and/or thumb-shaped components, but the device is not necessarily used with a hand or applied to a hand in any way. Invention II can be a shaped electrode patch, different from Invention I, especially since Invention I requires a glove while Invention II does not, and Invention II is further distinct for reciting stretchable, flexible components (electrode assemblies of claim 11, and conductive traces of claim 12), while Invention I does not recite stretchable and/or flexible structure, components, or features of the iontophoresis device. While Invention II recites in dependent claims that the insulation layer is 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species (elect one from A, and elect one from B):
Subspecies A – first electrode protrusion shapes (refer to claims 1, 2, 11, and 16)
Finger(s) (claims 1 and 11 recite “or” statements) 
Thumb (claims 1 and 11 recite “or” statements)
Finger(s) and Thumb (claims 2 and 16 explicitly recite four finger shaped protrusions and also one thumb shaped protrusion)
Subspecies B – polarity of wearable power generator terminals (refer to claims 1, 11, and 14)
First terminal is positive, Second terminal is negative (claims 1 and 14 explicitly recite these polarities; claim 11 is generic, for broadly reciting “opposite polarity”)
First terminal is negative, Second terminal is positive (claim 11 is generic, for broadly reciting “opposite polarity”)
The species are independent or distinct because they are directed to different structural features, thereby altering how the claims should be considered and searched for, since depending on the election(s) - the number, shapes, and types of protrusions, and the polarity and connection of the terminals of the wearable power generator to other structural features - alter the classification of the device features being considered. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 11 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792